MEMORANDUM DECISION
                                                                                     FILED
      Pursuant to Ind. Appellate Rule 65(D), this                               Jun 25 2018, 9:07 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the                             CLERK
                                                                                 Indiana Supreme Court
      purpose of establishing the defense of res judicata,                          Court of Appeals
                                                                                      and Tax Court
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEY FOR APPELLEES
      Lisa A. Miller                                            Erin Bauer
      Boonville, Indiana                                        Barber & Bauer, LLP
                                                                Evansville, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Lisa A. Miller,                                          June 25, 2018

      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               87A05-1706-EU-1320
              v.                                               Appeal from the Warrick Superior
                                                               Court.
                                                               The Honorable Robert R.
      Richard Miller, Individually and                         Aylsworth, Judge.
      as Personal Representative of the                        Trial Court Cause No.
      Estate of Edward J. Miller, Karen                        87D02-1503-EU-34
      Caldemeyer, Rebecca Schipp,
      and Clesta Scarborough,
      Appellees-Defendants.




      Sharpnack, Senior Judge


                                       Statement of the Case
[1]   Lisa A. Miller appeals the trial court’s grant of summary judgment in favor of

      Richard Miller, Individually and as Personal Representative of the Estate of
      Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018               Page 1 of 16
      Edward J. Miller, Karen Caldemeyer, Rebecca Schipp, and Clesta Scarborough

      (collectively, “the beneficiaries”). She also appeals the trial court’s dismissal of

      her motion for return of nonprobate transfers to the Estate. We affirm.


                                                    Issues
[2]   Lisa raises seven issues, of which four are dispositive:

              I.       Whether the trial court erred in denying Lisa’s Motion to
                       Vacate Judgment.
              II.      Whether the trial court erred in granting summary
                       judgment in favor of the beneficiaries on Lisa’s challenge
                       to the validity of Edward J. Miller’s will.
              III.     Whether the trial court erred in ruling in favor of the
                       beneficiaries on Lisa’s motion for return of nonprobate
                       transfers to the Estate.
              IV.      Whether the trial court erred in failing to hold an
                       evidentiary hearing on the question of standing.

                               Facts and Procedural History
[3]   Lisa Miller is Edward J. Miller’s daughter. Richard Miller is Edward’s nephew,

      and Karen Caldemeyer and Rebecca Schipp are Edward’s nieces. Clesta

      Scarborough was in a relationship with Edward.


[4]   Prior to July 2010, Lisa lived with Edward. Edward was hospitalized on June

      30, 2010, due to pneumonia and dehydration. On July 12, 2010, Lisa filed a

      petition in Warrick Superior Court to be named Edward’s guardian. The court

      appointed her temporary guardian pending a hearing. On July 23, 2010,

      Edward was transferred from the hospital to a rehabilitation facility. He

      opposed Lisa’s guardianship petition. On August 2, 2010, after an evidentiary
      Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 2 of 16
      hearing, the court denied Lisa’s petition, concluding, “based on Mr. Miller’s

      testimony and demeanor the court cannot find a temporary guardian is needed

      at this time.” Appellant’s App. p. 41.


[5]   On August 27, 2010, while he was still in the rehabilitation facility, Edward

      executed a new Last Will and Testament (the 2010 Will), revoking a prior will

      that had named Lisa as a contingent executor and contingent beneficiary of his

      estate. In the 2010 Will, Edward bequeathed his entire estate to Clesta. If she

      predeceased him, his estate would go to Clesta’s daughter upon his death.


[6]   On October 15, 2010, Edward filed a petition for an order of protection with the

      Warrick Superior Court, asking the court to order Lisa to vacate his residence

      and to stop contacting him. The court held a hearing and granted Edward’s

      petition, ordering Lisa to move out of the house and to refrain from contacting

      Edward. Lisa later moved out of the house. Edward was discharged from the
                                                               1
      rehabilitation facility on October 22, 2010.


[7]   On August 21, 2012, Edward executed another Last Will and Testament (the

      2012 Will), in which he revoked all prior wills, including the 2010 Will. In the

      2012 Will, Edward bequeathed the lesser of 10% of his residuary estate or

      $5,000 to Clesta, with the remainder to go to Richard, Karen, and Rebecca in

      equal shares. The will explicitly disinherits Lisa and further names Richard as




      1
       Lisa claims she filed her own petition for an order of protection in the Warrick Superior Court under Cause
      Number 87D02-1010-PO-540, alleging Edward abused her. No documents from that cause number were
      entered into the record in this case.

      Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018            Page 3 of 16
      personal representative of the estate. On the same day, Edward granted

      Richard a power of attorney over his finances. In addition, Edward had several

      bank accounts with payable on death designations. In August 2012, he named

      the four beneficiaries as payors on his checking account, and in March 2013 he

      named Richard, Karen, and Rebecca as the payors for his savings account.

      Richard never used his power of attorney to manage Edward’s finances.


[8]   Edward died on March 18, 2015, aged ninety. The current case began when

      Richard filed a petition for appointment of personal representative, asking the

      court to probate the 2012 Will. The court admitted the will to probate and

      appointed Richard to serve as personal representative. On May 1, 2015, Lisa,

      by counsel, filed a complaint to contest the 2010 and 2012 Wills, alleging

      Edward was not competent when he executed them. She later amended her

      complaint to further allege that the beneficiaries had “undue influence” on

      Edward, who she claimed executed the wills under “undue duress.”

      Appellant’s App. Vol. 2, p. 17. Lisa further filed a motion for return of

      nonprobate transfers to the estate, challenging Edward’s designation of payable

      on death designations for his bank accounts. The court determined that Lisa’s

      will contest would be heard “separate and apart” from the resolution of her

      motion for return of nonprobate transfers. Id. at 8.


[9]   The beneficiaries filed a motion for summary judgment regarding Lisa’s will

      contest and a motion to dismiss and/or summary judgment regarding her

      motion for return of nonprobate transfers. Lisa filed a response to the

      beneficiaries’ motions. The court held oral argument.

      Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 4 of 16
[10]   On May 11, 2017, the court granted the beneficiaries’ motion for summary

       judgment as to the will contest. The court stated, “there is no genuine issue of

       material fact in dispute regarding Edward J. Miller’s competency to execute his

       Last Will and Testament on August 21, 2012.” Id. at 13. Further, “because the

       validity of Mr. Miller’s 2012 Last Will and Testament . . . has been upheld by

       the ruling of this court, [Lisa] has no standing to pursue or assert claims

       regarding any non-probate transfers made by Edward J. Miller prior to his

       death.” Id. at 14. “[The beneficiaries’] motion to dismiss [Lisa’s] claim

       regarding any non-probate transfers must be and is hereby granted.” Id.


[11]   Next, Lisa’s attorneys withdrew from the case. On May 25, 2017, Lisa filed a

       pro se “Motion for Reconsideration.” Id. at 87. She further filed a pro se

       “Motion to Vacate Judgment” on June 7, 2017. Id. at 105. The court denied

       the motion to vacate, and this appeal followed.


                                    Discussion and Decision
                                 1. Motion to Vacate Judgment
[12]   Lisa argues the trial court erred by denying her Motion to Vacate Judgment,

       claiming she was entitled to prevail by default because the beneficiaries did not

       file a response. She cites Indiana Trial Rule 8(D) in support of her claim. That

       Rule provides:

               Averments in a pleading to which a responsive pleading is
               required, except those pertaining to amount of damages, are
               admitted when not denied in the responsive pleading.
               Averments in a pleading to which no responsive pleading is
               required or permitted shall be taken as denied or avoided.
       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 5 of 16
       Id.


[13]   The key question is whether Lisa’s Motion to Vacate Judgment was a pleading

       to which the beneficiaries were required to respond. Lisa did not identify the

       statute or rule upon which she based her Motion to Vacate Judgment. The

       Motion identifies numerous alleged errors in the trial court’s judgment, and we

       conclude the Motion most closely resembles a motion to correct error under

       Indiana Trial Rule 59. That rule provides, in relevant part:

               Following the filing of a motion to correct error, a party who
               opposes the motion may file a statement in opposition to the
               motion to correct error not later than fifteen [15] days after
               service of the motion. The statement in opposition may assert
               grounds which show that the final judgment or appealable final
               order should remain unchanged, or the statement in opposition
               may present other grounds which show that the party filing the
               statement in opposition is entitled to other relief.

       Id. (emphases added).


[14]   The plain language of Trial Rule 59 provides that a party opposing a motion is

       permitted to file a response but is not required to do so. See McGrath v. William

       F. Bane Co., Inc., 475 N.E.2d 1198, 1200 (Ind. Ct. App. 1985) (party not

       required to respond to motion to correct error). As a result, the beneficiaries

       were not required to respond to Lisa’s Motion to Vacate Judgment, and she was

       not entitled to prevail by default due to lack of a response.




       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 6 of 16
                         2. Summary Judgment – Validity of Will
[15]   Lisa claims the trial court should not have granted summary judgment in favor

       of the beneficiaries, arguing there are factual disputes as to Edward’s

       competency to execute the 2010 and 2012 Wills and as to whether the

       beneficiaries exerted undue influence over Edward.


[16]   Orders for summary judgment are reviewed de novo and require this Court to

       apply the same standard of review that is applied by the trial court. AM Gen.

       LLC v. Armour, 46 N.E.3d 436, 439 (Ind. 2015). A party is entitled to summary

       judgment “if the designated evidentiary matter shows that there is no genuine

       issue as to any material fact and that the moving party is entitled to a judgment

       as a matter of law.” Ind. Trial Rule 56(C). A fact is material if its resolution

       would affect the outcome of the case, and an issue is genuine if a trier of fact is

       required to resolve the parties’ differing accounts of the truth. Celebration

       Worship Ctr., Inc. v. Tucker, 35 N.E.3d 251, 253 (Ind. 2015) (quotations omitted).

       All facts and reasonable inferences drawn from the facts are construed in favor

       of the nonmoving party. Troxel v. Troxel, 737 N.E.2d 745, 748 (Ind. 2000).


                                         a. Testamentary Capacity

[17]   Any person of sound mind who is eighteen years of age or older may make a

       will. Ind. Code § 29-1-5-1 (1953). Every person is presumed to be of sound

       mind to execute a will until the contrary is shown. Kronmiller v. Wangberg, 665

       N.E.2d 624, 628 (Ind. Ct. App. 1996), trans. denied. To rebut this presumption,

       it must be shown that the testator lacks mental capacity at the time of executing


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 7 of 16
       the will to know: (1) the extent and value of his property; (2) those who are the

       natural objects of his bounty; and (3) their deserts, with respect to their

       treatment of and conduct toward him. Hays v. Harmon, 809 N.E.2d 460, 464-65

       (Ind. Ct. App. 2004), trans. denied.


[18]   If the testator is of sound mind to execute the will at the time of execution, it is

       immaterial what may have been the testator’s condition at some other time.

       Farner v. Farner, 480 N.E.2d 251, 259 (Ind. Ct. App. 1985). Evidence of the

       testator’s mental condition prior to and following the date of execution is

       relevant only as to evidence of mental state when the will was executed. Id.


[19]   Although Lisa challenges Edward’s testamentary capacity to execute both the

       2010 and 2012 Wills, we focus on the 2012 Will because it revoked the 2010

       Will. Edward executed the 2012 Will on August 21, 2012, at the office of

       attorney Steven K. Deig. The will signing was witnessed by Robert

       Rheinlander and Sharon Hester, neither of whom were beneficiaries. Further,

       none of the beneficiaries were in the room at the time of execution. The 2012

       Will is consistent with the 2010 Will in that no provision is made for Lisa in

       either will. Moreover, the 2012 Will explicitly disinherits Lisa.


[20]   Edward was examined by his family doctor, Dr. Bachar Malek, on July 23,

       2012, less than a month prior to the execution of the 2012 Will. Dr. Malek

       examined Edward and noted “no memory changes” and no “impairment in

       cognition by direct observation, from the medical record and no any [sic] family

       concern expressed.” Appellees’ App. Vol. 2, p. 105. He further stated Edward


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 8 of 16
       displayed “normal affect, no recent or remote memory loss. No cognitive

       impairment noted by exam, normal judgment and insight.” Id. Dr. Malek

       diagnosed Edward with several ailments, but none of them were related to

       mental incapacity.


[21]   Dr. Malek next treated Edward on October 16, 2012, after Edward executed the

       2012 Will. The doctor again noted Edward did not display any “memory

       changes” or “impairment in cognition.” Id. at 107. Instead, Edward displayed

       normal “memory, concentration, language, and fundamentals of knowledge”

       with no “recent or remote memory loss.” Id. Dr. Malek did not diagnose

       Edward with any mental infirmities.


[22]   Lisa did not present any medical records or other evidence from 2012 that

       conflicted with Dr. Malek’s statements. Instead, she provided Edward’s

       medical records from his 2010 hospitalization for pneumonia and dehydration,

       as well as her own affidavit containing her observations of Edward’s mental

       state prior to hospitalization. The medical records included several doctors’

       statements. One doctor indicated Edward possibly showed signs of dementia,

       and another doctor diagnosed Edward with “Alzheimer dementia.”

       Appellant’s App. Vol. 2, p. 45; see also id. at 58.


[23]   The Alzheimer’s diagnosis was issued in 2010 and was not substantiated by Dr.

       Malek, who examined Edward much closer in time to the execution of the 2012

       Will. Further, Lisa has not presented any evidence that the diagnosis affected

       Edward’s ability to grasp the extent and value of his property at the time he


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 9 of 16
       executed the will in 2012. We conclude Lisa’s 2010 evidence does not establish

       a genuine issue of material fact as to Edward’s testamentary capacity on the day

       of execution of the will, and the trial court did not err in granting summary

       judgment to the beneficiaries in relation to Lisa’s challenge to Edward’s

       testamentary capacity. See Hays, 809 N.E.2d at 466 (affirming grant of partial

       summary judgment on question of testamentary capacity; vague statement that

       decedent had occasionally displayed paranoia in the past was insufficient to

       establish dispute of material fact); cf. In re Estate of Meyer, 747 N.E.2d 1159,

       1164-65 (Ind. Ct. App. 2001) (appellant established dispute of material fact

       regarding testamentary capacity by submitting evidence that the decedent had

       been suffering from symptoms of Alzheimer’s disease and strokes on the day he

       executed a trust document), trans. denied. We need not consider whether

       Edward lacked testamentary capacity to execute the 2010 Will.


                                              b. Undue Influence

[24]   Next, we turn to the question of undue influence. The Court has stated:

       “Undue influence is the exercise of sufficient control over the person, the

       validity of whose act is brought into question, to destroy his free agency and

       constrain him to do what he would not have done if such control had not been

       exercised.” Hunter v. Milhous, 159 Ind. App. 105, 123, 305 N.E.2d 448, 459

       (Ind. Ct. App. 1973).


[25]   In certain relationships, the law raises a presumption of influence upon the

       subordinate party by the dominant party. Reiss v. Reiss, 516 N.E.2d 7, 8 (Ind.

       1987). Relationships such as attorney and client, principal and agent, husband
       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 10 of 16
       and wife, and parent and child are examples. Id. In such cases, if the plaintiff

       proves: 1) the existence of such relationship, and 2) the dominant party

       received an advantage from the transaction between the two parties, the law

       imposes a presumption that the transaction was a result of undue influence by

       the dominant party. Id. At this point, the burden of proof shifts to the

       dominant party and he must prove that the transaction was at arm’s length, and

       thus valid. Id.


[26]   By contrast, if there is no applicable presumption arising from a fiduciary

       relationship, undue influence can be established upon a showing of the

       imposition of power by one party to deprive the other party of the exercise of

       free will. Trent v. Nat’l City Bank of Ind., 918 N.E.2d 646, 651-52 (Ind. Ct. App.

       2009), trans. denied. The plaintiff must establish not only the existence of a

       confidential relationship in fact but also that the parties did not deal from equal

       positions. Carlson v. Warren, 878 N.E.2d 844, 852 (Ind. Ct. App. 2007).


[27]   In the current case, Edward executed the 2012 Will concurrent with granting

       Richard a power of attorney. The grant of a power of attorney created a

       fiduciary relationship between Edward and Richard. As a result, Lisa

       established a presumption of undue influence as to Richard in the execution of

       the 2012 Will, which disinherited Lisa and named Clesta, Richard, Karen, and

       Rebecca as heirs.


[28]   Richard was not a witness to the 2012 Will and was not in the room when it

       was executed. Further, it is undisputed in the record that Richard never


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 11 of 16
       exercised his power of attorney over Edward’s financial affairs. Finally, even

       viewing the facts in the light most favorable to Lisa, the record demonstrates

       Edward and Lisa had a contentious relationship for years before he executed

       the 2012 Will disinheriting her. Lisa had ample opportunity to pursue

       discovery as to the circumstances surrounding the execution of the will and the

       relationship between Edward and Richard as of 2012, but based on the record

       before us we can only assume she chose not to do so. We conclude there is no

       dispute of material fact regarding the existence of undue influence by Richard

       over Edward. See In re Guardianship of Knepper, 856 N.E.2d 150, 154 (Ind. Ct.

       App. 2006) (beneficiary rebutted presumption of undue influence; there was no

       evidence of bad faith by beneficiary), clarified on reh’g, 861 N.E.2d 717 (2007),

       trans. denied.


[29]   Turning to Clesta, Karen, and Rebecca, the record fails to establish that any of

       them had a fiduciary relationship with Edward. Clesta was not Edward’s wife,

       and there is no evidence that the two cohabitated. In addition, Edward did not

       grant Clesta, Karen, or Rebecca powers of attorney or any other legal authority

       over him. As noted above, he was not mentally incapacitated at the time he

       executed the 2012 Will. Based on these facts, Lisa failed to meet her initial

       burden of proof to show a fiduciary relationship as to Clesta, Karen, or

       Rebecca, much less unequal dealings. We affirm the trial court’s grant of

       summary judgment on this issue. See Carlson, 878 N.E.2d at 852-53 (affirming

       summary judgment on undue influence; record did not show beneficiaries had a

       fiduciary relationship with decedent).


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 12 of 16
                           3. Nonprobate Transfers and Standing
[30]   Lisa next claims the trial court erred by granting the beneficiaries’ motion to

       dismiss her motion for return of nonprobate transfers in relation to Edward’s

       bank accounts and an insurance policy, arguing there is ample evidence she had

       standing to present that motion.


[31]   The question of whether a party has standing is purely one of law and does not

       require deference to the trial court’s determination. Bellows v. Bd. of Comm’rs of

       Cty. Of Elkhart, 926 N.E.2d 96, 113 (Ind. Ct. App. 2010). Motions to dismiss

       for lack of standing may be brought under Indiana Trial Rule 12(B)(6), which

       governs failure to state a claim. Huffman v. Office of Envtl. Adjudication, 811

       N.E.2d 806, 813 (Ind. 2004). Where, as here, affidavits and other materials are

       attached to the motion to dismiss, the motion is treated as one for summary

       judgment under Indiana Trial Rule 56. Thomas v. Blackford Cty. Area Bd. of

       Zoning Appeals, 907 N.E.2d 988, 990 (Ind. 2009). Our standard of review for a

       ruling on a motion for summary judgment is set forth above.


[32]   The Indiana Probate Code provides that a personal representative “shall have a

       right to take, and shall take, possession of all the real and personal property of

       the decedent.” Ind. Code § 29-1-13-1. Furthermore:

               Every personal representative shall have full power to maintain
               any suit in any court of competent jurisdiction, in his name as
               such personal representative, for any demand of whatever nature
               due the decedent or his estate or for the recovery of possession of
               any property of the estate or for trespass or waste committed on
               the estate of the decedent in his lifetime, or while in the
               possession of the personal representative; but he shall not be
       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 13 of 16
               liable, in his individual capacity, for any costs in such suit, and
               shall have power, at his option, to examine the opposite party
               under oath, touching such demand.

       Ind. Code § 29-1-13-3. This statute “grants the personal representative

       complete authority to maintain any suit or demand due the decedent or the

       estate.” Inlow v. Henderson, Daily, Withrow & DeVoe, 787 N.E.2d 385, 391 (Ind.

       Ct. App. 2003), trans. denied.


[33]   There is no dispute that Lisa is a former heir to Edward’s estate and was

       permitted to challenge Edward’s 2010 and 2012 Wills. We have affirmed the

       trial court’s determination that the beneficiaries are entitled to summary

       judgment as to Lisa’s will contest. As a result, we must conclude Richard is the

       duly appointed personal representative of the estate under the 2012 Will, and he

       is “the focal point for collecting and managing estate assets.” Id. at 394. Lisa,

       by counsel, conceded to the trial court that her standing to challenge the

       management of the estate’s purported assets was contingent upon proving the

       2012 and 2010 Wills were invalid:

               The - the matter of bringing assets transferred outside the estate,
               of course, is a separate question and I would concede at this
               point, I don’t believe Ms. Miller has the legal capacity to do that
               herself, all she’s asking is that the court require the recipients of
               these transfers to bring it into the estate through the action of the
               administrator or executor of this – of the estate. However, her
               position may be such down the line, if we’re successful in the will
               contest action, that she will have the legal capacity to do this and
               I believe I can assure the court that she’ll take whatever steps are
               necessary to bring those assets back into the estate if, in fact, she
               is ultimately [sic] has the authorization to do so.


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 14 of 16
       Tr. Vol. 2, p. 14. We conclude the beneficiaries are entitled to judgment as a

       matter of law on Lisa’s claim for return of nonprobate assets because she lacked

       standing to litigate the management of the estate’s assets. See Baker v. State Bank

       of Akron, 112 Ind. App. 612, 623, 44 N.E.2d 257, 261 (1942) (“[A]ctions to

       recover the personal estate or its value must be brought by the executor or the

       administrator, and not by the heirs, legatees, or distributees.”). We thus affirm

       the trial court’s judgment in favor the beneficiaries as a grant of summary

       judgment rather than a dismissal under Trial Rule 12(B)(6).


                              4. Absence of Evidentiary Hearing
[34]   Lisa argues the trial court erred by not holding an evidentiary hearing on the

       question of standing in relation to her challenge to nonprobate transfers. As is

       noted above, the question of whether a party has standing to bring a claim is a

       pure question of law. Further, we have determined the beneficiaries were

       entitled to summary judgment as a matter of law on the question of standing.

       Finally, neither Trial Rule 12(B), which governs motions to dismiss, nor Trial

       Rule 56, which governs motions for summary judgment, requires a court to

       hold an evidentiary hearing. We find no error.


[35]   Lisa further argues the trial court’s failure to hold an evidentiary hearing on the

       question of standing violated her right to due process under the Fourteenth

       Amendment as well as her right to freedom of speech under the First

       Amendment and article one, section nine of the Indiana Constitution. She cites

       J.D. v. State, 859 N.E.2d 341 (Ind. 2007), and Anderson v. State, 881 N.E.2d 86


       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 15 of 16
       (Ind. Ct. App. 2008), but those cases are factually distinguishable. J.D. and

       Anderson involved free speech issues under the Indiana Constitution arising

       from citizens’ interactions with police officers. Those cases do not support

       Lisa’s claim that she was entitled to an evidentiary hearing on a claim that was

       appropriately disposed of as a matter of law. We find no error.


                                                Conclusion
[36]   For the reasons stated above, we affirm the judgment of the trial court.


[37]   Affirmed.


[38]   Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 87A05-1706-EU-1320 | June 25, 2018   Page 16 of 16